UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
Chambers of Martin Luther King Federal Building
Leda Dunn Wettre & U.S. Courthouse
50 Walnut Street
United States Magistrate Judge Newark, NJ 07101
(973) 645-3574
August 28, 2019

To: All counsel of record
REPORT & RECOMMENDATION

Re: High Crest Functional Medicine, LLC et al. v. Horizon Blue Cross Blue
Shield of New Jersey, Inc. et al, Civ. A. No. 15-8876 (MCA) (LDW)

Dear Counsel:

This Report and Recommendation addresses the application of plaintiffs High Crest
Functional Medicine, LLC and Michael Segal (the “Segal Parties”) to voluntarily withdraw without
prejudice their legal malpractice counterclaim to an attorney lien petition filed by their former
counsel Clinton Brook & Peed (“CBP”). (ECF No. 243). CBP opposes this application and requests
instead that the Court convert its attorney lien petition to a motion for attorneys’ fees that would
proceed essentially as a case-within-a-case, (ECF No. 244). For the reasons that follow, the Court
respectfully recommends that the application to voluntarily withdraw the legal malpractice
counterclaim be GRANTED and, as a result, the pending motion to dismiss the counterclaim (ECF
No. 231) be TERMINATED AS MOOT. Additionally, the Court recommends that CBP’s
application to convert its lien into a fee petition be DENIED,

The Court omits the lengthy and exceedingly complicated procedural history of the
underlying matter in this case, which generally involves claims by out-of-network medical service
providers for wrongful denial of insurance benefits, and addresses only the more recent
developments that are relevant to the instant disputes. In a Letter Opinion and Order dated October
3, 2017, this Court granted CBP’s motion to withdraw as counsel for plaintiffs the Segal Parties,
Neelendu and Stephanie Bose, and the Boses’ wholly-owned corporate entities (the “Bose Parties”);
the Segal Parties have since made public that the basis for CBP’s withdrawal was an alleged
concurrent conflict of interest in violation of the New Jersey Rules of Professional Conduct. (ECF
Nos. 166, 227). Following CBP’s withdrawal, this Court conducted a settlement conference at which
the parties reached a settlement in principle, (ECF No. 206), and this matter was administratively
terminated on June 28, 2018. (ECF No. 210). Atsome point thereafter, CBP became aware of the
settlement in this action, and on October 8, 2018, it filed an attorney lien petition pursuant to N.J.
Stat, Ann. § 2A:13-5 to recover $329,919.46 in unpaid legal fees from any settlement money
plaintiffs may have obtained. (ECF No. 219). The Segal Parties responded to CBP’s lien petition
and asserted a counterclaim for legal malpractice. (ECF No. 227).
Application to Voluntarily Withdraw Counterclaim

In a stipulation dated April 15, 2019, the Segal Parties voluntarily dismissed with prejudice
all claims asserted against defendant Horizon Blue Cross Blue Shield of New Jersey. (ECF No.
239). All parties apparently agree that, as a result of the Segal Parties’ voluntary dismissal of their
claims, there is no recovery to which an attorney lien could attach. In other words, the attorney lien
petition is moot. See Cole, Schotz, Bernstein, Meisel &Forman, P.A, v. Qwens, 292 N.J. Super. 453,
460 (App. Div. 1996) (noting that “[a]n attorney’s lien is merely a right in the attorney to a lien on
any judgment recovered for the attorney’s client,” but “[w]Jhere there is no recovery, there is nothing
to which the attorney’s lien can attach”). As there can be no viable affirmative claim in the lien
petition, the Segal Parties seek leave to withdraw without prejudice their legal malpractice
counterclaim thereto.

CBP has already responded to the legal malpractice counterclaim and will not agree to a
stipulation of dismissal, so the Segal Parties require leave of Court to voluntarily withdraw their
counterclaim. Rule 41(a)(2) of the Federal Rules of Civil Procedure provides that “‘an action may
be dismissed at the [counterclaim] plaintiff's request only by court order, on terms that the court
considers proper.” “Generally, a motion for dismissal should not be denied absent substantial
prejudice” to the non-moving party. Sporn v. Ocean Colony Condominium Ass'n, 173 F. Supp. 2d
244, 255 (D.N.J. 2001) (quotation omitted). Factors relevant to a finding of substantial prejudice
include “the expense of a second litigation, the effort and expense incurred by a [counterclaim]
defendant in preparing for trial in the current case, the extent to which the current case has
progressed, and [counterclaim] plaintiff's diligence in bringing the motion to dismiss.” /d. (quotation
omitted). Indeed, “courts have followed the principle that dismissal should be allowed unless the
[counterclaim] defendant will suffer some plain legal prejudice other than the mere prospect of a
second lawsuit.” United States ex rel. Haskins v. Omega Inst, Inc., 11 F. Supp. 2d 555, 570 (D.N_J.
1998).

Here, the ancillary lien petition/malpractice counterclaim has only minimally progressed.
CBP filed its lien petition in October 2018, the Segal Parties responded and asserted their
counterclaim in January 2019, and CBP moved to dismiss the counterclaim in March 2019.
However, the Court entered an order extending sine die responsive briefing on the motion to dismiss
while it has endeavored to resolve these issues consensually at numerous conferences, and no
discovery has been taken. (ECF No, 233). Progress in the ancillary fee matter has been further
complicated by the fact that the lien petition is asserted not only against the Segal Parties, but also
against CBP’s former clients the Bose Parties, who are in the midst of bankruptcy proceedings and
take the position that the attorney lien matter is subject to an automatic bankruptcy stay. (ECF No.
225). Thus, although the attorney lien petition has been pending for some time, nothing of note has
occurred, and certainly nothing that would have required a significant outlay of attorneys’ fees by
CBP. See Atkinson v. Forest Research Inst., Inc., Civ. A. No. 13-4703, 2015 WL 790220, at *3
(D.N.J. Feb. 25, 2015) (granting Rule 41(a)(2) motion where “discovery so far has been minimal.
No trial date has been set, and no dispositive motions are pending. A motion to dismiss... was
denied by this Court on June 18, 2014. Otherwise, the parties most recently submitted proposed
discovery deadlines for the Court’s consideration. Whatever efforts and costs incurred by
Defendants in this case that could be deemed wasted are not substantial enough to provide grounds
to deny Plaintiff's motion”). Furthermore, the Segal Parties have been reasonably diligent in
bringing their application for voluntarily dismissal, and there is no suggestion that they wish to
withdraw their counterclaim to avoid an adverse judgment or to seek a more favorable forum. The
Court recognizes that CBP has been living in the shadow of allegations of legal malpractice and

2
would prefer early resolution of the counterclaim on the merits, but that preference does not rise to
the level of prejudice justifying denial of the Segal Parties’ application to withdraw their
counterclaim. As CBP has made no showing of substantial prejudice that would result from
voluntary dismissal of the legal malpractice counterclaim without prejudice, the Court recommends
that the motion be granted. As a result of this voluntarily dismissal, the pending motion to dismiss
the counterclaim (ECF No. 231) should be terminated as moot.

Finally, CBP requests that it be reimbursed for costs incurred defending against the legal
malpractice counterclaim, presumably pursuant to Rule 41(d)(1) of the Federal Rules of Civil
Procedure. See id. at *6 (“The Court may impose conditions on the granting of the motion to dismiss
without prejudice pursuant to Rule 41(a}(2), such as reimbursement of costs and attorney’s fees.”).
Rule 41(d)(1) provides that “[i]f.a plaintiff who previously dismissed an action in any court files an
action based on or including the same claim against the same defendant, the court may order the
plaintiff to pay all or part of the costs of the previous action.” But, “Rule 41(d) is intended to prevent
vexatious litigation, forum shopping, and attempts to gain tactical advantage by dismissing and
refiling the suit.” F.T.C. v. Endo Pharm. Inc., Civ. A. No. 16-1440, 2017 WL 4583802, at *3 (E.D.
Pa. Aug. 21, 2017) (quotation omitted). As none of those circumstances are present here, and in
light of the early stage of the attorney lien/malpractice proceedings, the Court does not believe an
award of costs or fees to CBP is warranted. See Atkinson, 2015 WL 790220, at *6 (granting Rule
41(a)(2) motion to voluntarily dismiss without prejudice and declining to award costs or fees to non-
moving party because “this case has not progressed far beyond the initial pleadings, discovery has
been minimal, any materials that have been provided will likely be relevant in subsequent litigation,
and minimal time has been spent addressing dispositive motions”).

Application to Convert Attorney Lien Petition to a Motion for Attorneys’ Fees

As the parties agree that the attorney lien petition has been rendered moot, CBP asks the
Court to convert its lien to a motion for attorneys’ fees pursuant to Rule 54(d)(2) of the Federal Rules
of Civil Procedure so this Court can retain jurisdiction over the ancillary fee dispute. Rule 54(d)(2)
addresses “disputes over the amount of attorneys’ fees to be awarded in the large number of actions
in which prevailing parties may be entitled to such awards or in which the court must determine the
fees to be paid from a common fund.” Fed. R. Civ. P. 54(d) advisory committee’s note to 1993
amendment. In other words, Rule 54(d)(2) is the procedural vehicle by which a party, generally the
prevailing party, requests an award of fees in an amount to be determined by the Court. Rule 54
does not, however, apply to a claim for attorneys’ fees where “the substantive law requires those
fees to be proved at trial as an element of damages.” Fed. R. Civ. P. 54(d)(2)(A); see Fed. R. Civ.
P. 54(d)}(2) advisory committee’s note to 1993 amendment (Rule 54(d)(2) “does not, however, apply
to fees recoverable as an element of damages, as when sought under the terms of a contract; such
damages are typically to be claimed in a pleading and may involve issues to be resolved by a jury”).

CBP has not suggested that it is entitled to an award of fees by statute or as a prevailing party.
This is not a situation where CBP asks the Court to determine the reasonableness of its hourly billing
rates or the hours expended prosecuting plaintiffs’ claims and exercise its judgment in determining
an amount of fees a defendant will be required to pay CBP. Instead, CBP’s claim for fees arises
from an engagement agreement in which plaintiffs agreed to compensate their former counsel for
work performed at stated hourly rates. See Attorney Lien Petition {J 3-6, ECF No. 219. CBP’s fee
claim sounds in breach of contract, in that it alleges that plaintiffs entered into an agreement with
CBP for the provision of legal services, failed to make payments of legal fees due and owing,
resulting in $329,919.46 in damages to CBP. /d. 4/3, 5, 11, 13. CBP has cited no authority for the

3
proposition that such breach of contract damages can be recovered by way of a Rule 54(d)(2) motion
for attorneys’ fees. Cf Sokoloff v. Gen. Nutrition Cos., Inc., Civ. A. No. 00-641, 2001 WL 536072,
at *8 (D.N.J. May 21, 2001) (finding in a somewhat similar situation that “the text of Rule
54(d)(2)(A) prevents this Court from determining this contested contractual fee-shifting claim under
the Franchise Agreement by motion because the substantive law governing the action provides for
the recovery of such fees as an element of damages to be proved at trial. Although there is no dispute
that the parties agreed to the fee-shifting provision in the Franchise Agreement, and that such an
apreement is permissible, New Jersey substantive law requires that attorney’s fees be proved as an
element at trial, and therefore . . . defendants must bring a separate action in a court of competent
jurisdiction for the award of attorney’s fees as damages, arising from the contractual obligations of
the Franchise Agreement” (quotations omitted)).

In the absence of a procedural mechanism for doing so, CBP requests that the Court simply
exercise its discretion to retain jurisdiction to hear the ancillary fee dispute/malpractice claim
amongst CBP, the Segal Parties, and the bankrupt Bose Parties. The underlying action is nearly four
years old and has been administratively terminated for more than one year. The Court does not
believe that the interests of justice or judicial economy are best served by allowing CBP to pursue a
case within an already exceptionally complicated case, particularly as the ancillary fee matter is not
straightforward, could require discovery, may be subject to an automatic bankruptcy stay, and is sure
to prolong unnecessarily the underlying action. Instead, CBP should file a complaint in a court of
competent jurisdiction so its breach of contract claim and any counterclaims thereto can proceed in
a straightforward and efficient manner.

Accordingly, the Court recommends that the Segal Parties’ application to voluntarily
withdraw the legal malpractice counterclaim be GRANTED and, as a result, the pending motion to
dismiss the counterclaim (ECF No. 231) be TERMINATED AS MOOT. Additionally, the Court
recommends that CBP’s application to convert its attorney lien petition into a motion for attorneys’
fees be DENIED. The parties are hereby advised that, pursuant to Rule 72(b)(2) of the Federal
Rules of Civil Procedure, they have 14 days after being served with a copy of this Report and
Recommendation to serve and file specific written objections to the Hon. Madeline Cox Arleo,

 

U.S.D.J. |
ths ‘Du Ve La/ A a
(Aon. Leda Dunn Wettre
United States Magistrate Judge
Orig: Clerk

ce: Hon. Madeline Cox Arleo, U.S.D.J.
